—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered December 19, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
Viewed in a light most favorable to the People, the complainant’s testimony that she suffered a swollen and sore neck, back and arm after being pushed by defendant during the incident was sufficient to raise a jury question whether the requisite physical injury necessary to support a conviction of robbery in the second degree had been sustained (see, People v Pope, 174 AD2d 319, lv denied 78 NY2d 1079; People v Rodney, 134 AD2d 463). Nor did defendant’s apparent absence from a preliminary discussion of Sandoval issues, which were thereafter resolved after argument in open court in defendant’s presence, violate his right to be present at material stages of the trial, since his presence would have been wholly superfluous (see, People v Favor, 82 NY2d 254). Concur—Ellerin, J. P., Wallach, Asch and Nardelli, JJ.